Exhibit 23.2 Peterson Sullivan llp CERTIFIED PUBLIC ACCOUNTANTS Tel 206.382.7777 Ÿ Fax 206.382.7700 , SUITE 2300 www.pscpa.com SEATTLE, WASHINGTON 98101 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in the Registration Statement on FormS-1/A of Aurora Gold Corporation ("the Company") of our report dated April1, 2010, on our audit of the consolidatedbalance sheets of Aurora Gold Corporation as of December31, 2009 and 2008, and the related consolidated statements of operations, stockholders' equity (deficiency) and comprehensive income (loss), and cash flows for the years then ended, and for the period from October10, 1995 (date of inception) to December31, 2009. Our report, dated April1, 2010, contains an explanatory paragraph that states that the Company has incurred operating losses since inception, has not been able to generate any operating revenues to date, and used cash from operations of $395,791 in 2009.These conditions raise substantial doubt about the Company's ability to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. We also consent to the reference to our firm under the heading "Experts" in the Registration Statement on Form S-1/A. /S/ PETERSON SULLIVAN LLP Seattle, Washington May 6, 2010
